SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is AFFIRMED.
Appellant Donna Jones, pro se, appeals from the judgment of the United States District Court for the Northern District of New York (McAvoy, J.) entered pursuant to an unreported Decision and Order dated *349April 27, 2005, denying appellant’s motion for reconsideration of the judgment granting appellee’s motion for summary judgment and also asks that we grant Jones’s motion to submit new information regarding appellee’s allegedly fraudulent business practices.
The parties’ familiarity with the facts is assumed. For the reasons stated in the district court’s thorough opinion, we AFFIRM the district court’s denial of Jones’s motion for reconsideration and DENY the pending motion, as the information is not relevant to this Court’s analysis of the Rule 60(b) denial.
The judgment of the district court is AFFIRMED.